Motion *701by the respondent MacArthur Associates to impose sanctions against the appellant on an appeal from an order of the Supreme Court, Nassau County, entered May 28, 1991. By decision and order on motion of this Court dated August 27, 1992, this application held in abeyance and was referred to the Justices hearing the appeal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied (see, 22 NYCRR 130-1.1). Bracken, J. P., Balletta, O’Brien and Copertino, JJ., concur.